Prospectus Supplement dated January 30, 2007 to: PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND Prospectuses dated April 30, 2006 In the section Who manages the fund? the table entry with respect to Putnam VT International New Opportunities Fund (to the extent that this prospectus offers this fund) in the table showing the investment management team members who coordinate the management of the funds portfolio is replaced with the following: PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND International Growth Team Joined Portfolio Leader Fund Employer Positions Over Past Five Years Stephen Dexter 1999 Putnam Management Chief Investment Officer, International Growth Team 1999Present Previously, Director, International Equity Team; Senior Portfolio Manager Joined Portfolio Members Fund Employer Positions Over Past Five Years Denise Selden 2003 Putnam Management Portfolio Manager 1998Present Previously, Institutional Portfolio Manager David Shea 2006 Putnam Management Portfolio Manager May 2006Present Citigroup Asset Director, Quantitative Research Management Prior to May 2006 HV-5873 240906 1/07
